DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
 Response to Amendment
	This office action is responsive to the amendment filed on 07/01/2022. As directed by the amendment: claims 2, 5, 7, 14, 17, 22, and 25 have been amended, claims 1, 3-4, 6, 8, and 10 have been cancelled and claims 27-28 have been added.  Thus, claims 2, 5, 7, 9, and 11-28 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see pg. 6, filed 07/01/2022, with respect to the claim objections have been fully considered and are persuasive. The conversion of “the” to “said” has overcome the claim objections.  The claim objections have been withdrawn. 
Applicant’s arguments, see pg. 6, filed 07/01/2022, with respect to the USC 112(b) rejection have been fully considered and are persuasive. The amendment to claim 5 has overcome the antecedent basis issue. The 112(b) rejection of claim 5 has been withdrawn. 
Applicant’s arguments, see pgs. 6-10, filed 07/01/2022, with respect to the rejection(s) of claims 2, 7, 9, and 11-26 under USC 103 Bjerken (US 20060253127 A1) in view of Weller et al (US 20030065359) have been fully considered and are persuasive. The applicant argues that the motivation provided is a declarative assertion to provide Bjerken with a feature of Weller, that the motivation is generic and could not be a motivation to combine in any case as understood, and that the “overlapping manner” as illustrated in Weller Fig. 12 does not further prove the motivation. The examiner agrees, mostly on the grounds that the motivation as referenced is relation to the “apposing windows” referenced in Weller, which would not work with the functionality of Bjerken, who is designed to make tissue plications in a successive, linear fashion, not taking tissue from two opposite sides of the bougie. 
Therefore, the rejection has modified with a different motivation to combine Bjerken and Weller. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7, 9, and 11-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bjerken (US 20060253127 A1), herein referenced to as “Bjerken” in view of Weller et al (US 20030065359).
In regards to claim 2, Bjerken discloses: A bougie 1 (see Fig. 6, [0029]) for shaping a stomach portion to receive sutures, comprising: a body the length of 1 (see Fig. 6, [0030]) comprising a bendable portion (see Figs. 6, 18A-19B, as seen in Fig. 6, 1 is flexible, [0029], further the tube is flexibly to help facilitate insertion, internal navigation, and positioning within a patient, there it is bendable) and a lumen the lumen of 1 (see Figs. 6 and 18A-19B); a fenestration 4 (see Figs. 18A-19B, [0056]) to said lumen the lumen of 1 within said bendable portion the entire length of 1 is bendable of said body the length of 1; a blocker 48 (see Figs. 18A-19B, [0056]) coupled to said body 1 and moveable with respect to said body 1 (see [0056], removable shaft placed) and said at least one fenestration 4 within said body 1 and comprising: a blocker portion the portion of 48 over 4 (see Figs. 18A-19B) positionable with respect to said body 1 to divide said at least one fenestration 4 into two portions (see [0056], divided into two smaller adjacent suction ports) and be moved to merge said two portions (see [0056], the removable shaft is lifted or removed from the area, freeing the device from the tissue), after suturing (see [0056]), thereby allowing release of the bougie from sutures crossing between said fenestration portions and crossing the blocker inside said lumen (see [0056], the suturing with the needle occurs prior to the removable of the removable sheath). Bjerken does not explicitly disclose: a plurality of fenestrations.
However, Weller in a similar field of invention teaches a bougie 10 (see Figs. 1A-2, [0031]) for shaping a stomach portion to receive sutures (see [0014]), comprising: a body 12 (see Figs. 1A-2, [0031]) comprising a bendable portion the length of 12 (see [0033]) and a lumen 14 (see Figs. 1A-2, [0031]); a  fenestration 124 (see Figs. 10A-11A, [0055]) to said lumen 14 within said bendable portion the length of 12 of said body 12; a blocker 18, 40, 44 (see Figs. 1A-2, [0036], [0037], and [0038]). Weller further teaches: a plurality of fenestrations 124 (see Figs. 10A-11A, [0055]). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have Bjerken to have a plurality of fenestrations, or multiple sections of 4, like the plurality of fenestrations 124 of Weller since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 (VI-B).
In regards to claim 7, the combination of Bjerken and Weller teaches: the bougie of claim 2, see 103 rejection above. Bjerken further discloses: wherein said body 1 extends longitudinally (see Figs. 6, and 18A-19B, the body 1, extends along its longitudinal axis), said fenestration 4 longitudinally distributed along the bougie body 1 (see Figs. 18A-19B); wherein said blocker 48 is moveable in a longitudinal direction (see Figs. 18A-19B, [0056], the blocker moves across to divide the fenestration vertically). Weller further teaches: the plurality of fenestrations 124 longitudinally distributed along the bougie body 12 (see Figs. 10A-11A).
In regards to claim 9, the combination of Bjerken and Weller teaches: the bougie of claim 2, see 103 rejection above. Bjerken further discloses: wherein said blocker 48 is moveable laterally with respect to said body 1.
The language, "wherein said blocker is moveable laterally with respect to said body," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Bjerken meets the structural limitations of the claim, and is capable of the blocker moving laterally as there is space within the lumen of the body to do so, see Figs. 18a-19b.
 In regards to claim 11, the combination of Bjerken and Weller teaches: the bougie of claim 2, see 103 rejection above. Bjerken further discloses: wherein said blocker 48 is moveable by rotation with respect to said body 1.
The language, " wherein said blocker is moveable by rotation with respect to said body," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Bjerken meets the structural limitations of the claim, and the blocker can rotate in relation to the body 1, as it is a removable shaft and only temporarily held so when it is not held given there is enough space as shown by the figures, it would be capable of rotating. 
In regards to claim 12, the combination of Bjerken and Weller teaches: the bougie of claim 2, see 103 rejection above. Bjerken further discloses: wherein said blocker 48 is a strip (see Figs. 18A-19B, the blocker is a narrow strip) running through a center of said fenestration 4 (see Fig. 18A-19B, 48 runs through the center of 4, dividing it vertically in half). The combination of Bjerken and Weller as previously modified: further teaches wherein said blocker 48 (Bjerken) runs through the center of the plurality of fenestrations 124 (Weller). 
In regards to claim 13, the combination of Bjerken and Weller teaches: the bougie of claim 2, see 103 rejection above. Bjerken as modified by Weller further teaches: wherein said bougie 1 is provided as a system (see Figs. 6, and 18A-19B) including a connection to a vacuum source vacuum source (see [0030], direct communication with a vacuum source) configured to apply vacuum (see [0056]) at said plurality of fenestrations 124 (as modified by Weller to be a plurality of fenestrations) to collapse said stomach tissue drawn into tube on said bougie 1.
In regards to claim 14, the combination of Bjerken and Weller teaches: the bougie of claim 13, see 103 rejection above. Bjerken further discloses: comprising one or more expandable elements 33 and 41 (see Fig. 13, [0050]-[0051]) to seal some or all of the stomach to said vacuum (see [0050]-[0051], while the balloons are inflated to allow to create a sleeve gastroplasty, and hold the tube in place, and as seen in Fig. 13, these balloons seal the stomach to the vacuum).
In regards to claim 15, the combination of Bjerken and Weller teaches: the bougie of claim 14, see 103 rejection above. Bjerken further discloses: comprising a proximal expandable element 41 and a distal expandable element 33 spaced apart a distance suitable for sealing said stomach while vacuum is applied to said stomach via fenestration in said bougie (see Fig. 13, 33 placed beyond the pyloric sphincter and 41 placed just before the esophageal sphincter).
 In regards to claim 16, the combination of Bjerken and Weller teaches: the bougie of claim 13, see 103 rejection above. The combination of Bjerken and Weller does not explicitly teach: wherein said vacuum is 0.4-0.6 bar. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the combination device of Bjerken and Weller to have wherein said vacuum is 0.4-0.6 bar since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the combination device of Bjerken and Weller would not operate differently with wherein said vacuum is 0.4-0.6 bar. Further, applicant places no criticality on the range claimed, see present specification page 21, ll 24-29, as ranges of 0.1-0.2 bar, 0.2-0.4 bar, or 0.4-0.6 bar are listed out as embodiments with no emphasis on the criticality of the range of 04.-0.6 bar. 
In regards to claim 17, Bjerken discloses: a method of intralumenally suturing a gastric sleeve (see Figs. 6 and 18A-19B, [0056]), comprising: inserting into a stomach a bougie 1 (see Figs. 18A-19B, [0056]) comprising: a body the length of 1 (see Fig. 6, [0030]) comprising a bendable portion (see Figs. 6, 18A-19B, as seen in Fig. 6, 1 is flexible, [0029], further the tube is flexibly to help facilitate insertion, internal navigation, and positioning within a patient, there it is bendable) and a lumen the lumen of 1 (see Figs. 6 and 18A-19B); a fenestration 4 (see Figs. 18A-19B, [0056]) to said lumen the lumen of 1 within said bendable portion the entire length of 1 is bendable of said body the length of 1; a blocker 48 (see Figs. 18A-19B, [0056]) coupled to said body 1 and moveable with respect to said body 1 (see [0056], removable shaft placed) and said at least one fenestration 4 within said body 1 and comprising: a blocker portion the portion of 48 over 4 (see Figs. 18A-19B) positionable with respect to said body 1 to divide said at least one fenestration 4 into two portions (see [0056], divided into two smaller adjacent suction ports) and be moved to merge said two portions (see [0056], the removable shaft is lifted or removed from the area, freeing the device from the tissue); drawing vacuum (see [0056], when the vacuum is activated) through said bougie 1, such that the stomach tissue is drawn to the bougie body, wrapping around it, and partially intruding into said fenestration (see Figs. 19A-19B, [0056], when the vacuum is activated, two evaginations of tissue are drawn into the bore of the tube); and moving said blocker 48 (see [0056], the removable shaft is movable) to gradually one or more of: divide said fenestration into two portions (see [0056], removable shaft is placed and temporarily held so it bisects the port vertically, essentially creating two smaller adjacent ports); and merge divided fenestrations of said fenestration (see [0056], the removable shaft is lifted or removed from the area of the suction opening; this in term would merge the divided fenestrations).
Bjerken does not explicitly disclose: a plurality of fenestrations. 
However, Weller in a similar field of invention a method of intralumenally suturing a gastric sleeve teaches a bougie 10 (see Figs. 1A-2, [0031]) for shaping a stomach portion to receive sutures (see [0014]), comprising: a body 12 (see Figs. 1A-2, [0031]) comprising a bendable portion the length of 12 (see [0033]) and a lumen 14 (see Figs. 1A-2, [0031]); a  fenestration 124 (see Figs. 10A-11A, [0055]) to said lumen 14 within said bendable portion the length of 12 of said body 12; a blocker 18, 40, 44 (see Figs. 1A-2, [0036], [0037], and [0038]). Weller further teaches: a plurality of fenestrations 124 (see Figs. 10A-11A, [0055]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have Bjerken to have a plurality of fenestrations, or multiple sections of 4, like the plurality of fenestrations 124 of Weller since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 (VI-B).
In regards to claim 18, the combination of Bjerken and Weller teaches: the method of claim 17, see 103 rejection above. The combination of Bjerken and Weller teaches: wherein said moving (see [0056]) merges said divided fenestrations 124 (as modified by Weller) and comprises withdrawing said blocker (see [0056], removing 48 merges the divided fenestration).
In regards to claim 19, the combination of Bjerken and Weller teaches: the method of claim 17, see 103 rejection above. Bjerken does not explicitly disclose: wherein said moving comprises rotating said blocker. 
However, Weller teaches: wherein said moving comprises rotating said blocker (see [0036], rotational movement). 
Alignment of the blocker is a key factor in suturing gastric tissue to create a gastric sleeve. As discussed by Weller, rotation of the blocker is a means for the blocker to be freely adjustable such that it can be properly aligned (see [0036]) as well as advancing it through the outer tube/bougie body. This practice is well known in the art and allows for rotational alignment of the blocker to the fenestrations. Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to rotate the blocker and to incorporate it into the method of Bjerken since there are a finite number of identified, predictable potential solutions (i.e. of moving the blocker laterally, longitudinally, rotationally, etc within its confined space within the body of the bougie) to the recognized need aligning the blocker in relation to the fenestration and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success (moving the blocker in certain ways would be required for optimally blockage of the fenestration).
In regards to claim 20, the combination of Bjerken and Weller teaches: the method of claim 17, see 103 rejection above. Bjerken further discloses: comprising suturing said stomach tissue which has been drawn into said body of said bougie 1 (see [0056], after the vacuum has been activated, a needle with a suture attached penetrates the tissue in order to suture it and create a plication).
In regards to claim 21, the combination of Bjerken and Weller teaches: the method of claim 17, see 103 rejection above. Bjerken further discloses: wherein said moving is before (see [0056], the blocker is placed and then the vacuum is activated), during (will not be examined due to conditional statement), or after said suturing (see [0056], after the suturing the blocker is removed to let the tissue be released). 
In regards to claim 22, the combination of Bjerken and Weller teaches: the bougie of claim 2, see 103 rejection above. The combination of Bjerken and Weller teaches: wherein said plurality of fenestrations 124 (as modified by Weller) are sized to receive and position of gastric tissue for suturing from within the lumen (see Fig. 19B of Bjerken, the fenestration receives the gastric tissue within the lumen). 
In regards to claim 23, the combination of Bjerken and Weller teaches: the bougie of claim 2, see 103 rejection above. Bjerken further discloses: wherein said body the body of 1 has a curved longitudinal axis in a resting state thereof (see claim 39, wherein the tube is generally curved). 
In regards to claim 24, the combination of Bjerken and Weller teaches: the bougie of claim 2, see 103 rejection above. Bjerken further discloses: comprising a guide channel helical path (see [0056], additionally see 8 in Fig. 1A, [0037]) for passage of needle spiral needle (see [0056]) suturing stomach tissue drawn into said lumen (see [0056], the needle penetrates both envaginations of tissue).
In regards to claim 25, the combination of Bjerken and Weller teaches: the bougie of claim 24, see 103 rejection above. Bjerken further discloses: wherein said guide channel helical path forms a spiral track (see Fig. 1A, [0037] and [0056], a helical path is a spiral track) for a needle spiral needle, along a length of the bougie 1 (see Fig. 1A). 
In regards to claim 26, the combination of Bjerken and Weller teaches: the bougie of claim 24, see 103 rejection above. Bjerken further discloses: wherein said needle spiral needle is helical spiral needle (see [0056], a spiral needle is a helical needle, when it follows a helical path).  
	In regards to claim 27, the combination of Bjerken and Weller teaches: the bougie of claim 2, see 103 rejection above. The combination of Bjerken and Weller further teaches: wherein said fenestrations 4 (as Bjerken combined with Weller, the fenestration 4 is duplicated on the body, the length of 1) are arranged along a longitudinal axis of the body the length of 1, closed on both a proximal and a distal side 4 is closed on its proximal and distal sides (see Fig. 18A-18C, hence the duplicated 4s would have closed sides as well) of the arrangement, and each sized to admit two externally separated portions of tissue therethough upon application of vacuum to the lumen (the blocker 48 would go through the fenestrations from within the lumen, and when vacuum is applied will externally separate the tissue over the blocker into two different portions of tissues to be drawn into the lumen).
In regards to claim 28, the combination of Bjerken and Weller teaches: the bougie of claim 2, see 103 rejection above. The combination of Bjerken and Weller further teaches: wherein said fenestrations 4 (as Bjerken combined with Weller, the fenestration 4 is duplicated on the body, the length of 1) are separated along a longitudinal extent (as duplicated and arranged next each other similar to Weller, the fenestrations of Bjerken would not overlap, even when placed next to each other, thus they are separated) of the lumen the lumen of 1 to admit tissue in separately folded and arranged portions lumen (the blocker 48 would go through the fenestrations from within the lumen, and when vacuum is applied will externally separate the tissue over the blocker into two different portions of tissues to be drawn into the lumen), each positioned by its arrangement to receive suturing from a needle spiral needle (see [0056]) passing within the lumen passes through the lumen ([0056], helical path through the area of the suction port); wherein each of said two portions of each fenestration is itself sized to admit a separately folded portion of tissue (when vacuum is applied will externally separate the tissue over the blocker into two different portions of tissues to be drawn into the lumen, see Fig. 19b); and wherein merging said two portions of each fenestration after suturing releases the bougie from sutures crossing between said folded portions of tissue and between said two portions of each fenestration (see [0056], the removable shaft is removed from the area of the suction opening, freeing the device from the tissue, the plication may be effective in reducing the diameter of a lumen; removing the shaft would merge the fenestration portions, and the release the bougie, and since a needle with a suture has been helically actuated through the suture would pull the folded portions of tissue into plications as described in Bjerken).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE NON-FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 5 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771